 
 
I 
108th CONGRESS 2d Session 
H. R. 5275 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. Udall of New Mexico (for himself, Mr. George Miller of California, Mr. Rahall, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To provide for the remittance to certain Indian veterans of amounts withheld from military basic pay for State income tax purposes for periods of time those veterans were in active service and were domiciled in Indian country. 
 
 
1.Short titleThis Act may be cited as the American Indian Veterans Pay Restoration Act of 2004. 
2.Remittance to certain Indian veterans of amounts withheld from military basic pay for State income tax purposes 
(a)PaymentThe Secretary concerned shall pay to each person who is a qualifying Indian veteran an amount equal to the amount of basic pay of that person withheld as State income tax as determined under subsection (c). The Secretary shall ensure that such payments are made as expeditiously as possible, subject to subsection (f). 
(b)Qualifying Indian veteransFor purposes of this section, a qualifying Indian veteran is a person who— 
(1)is a member of a federally recognized Indian tribe; 
(2)is or was a member of the uniformed services; and 
(3)while performing active service in the uniformed services, incurred State income tax withholding from basic pay for a period during which the legal domicile of that Indian was in Indian country.  
(c)Determination of amount to be paidThe amount to be paid to any person under this section is the total amount of State income tax withholding from basic pay incurred by that person for periods during which the legal domicile of that person was in Indian country, reduced by any amount of such withholding previously recovered by that person from the State with respect to which such withholding was made. Interest on any such withholding during any calendar year shall be allowed and paid (using the overpayment rate determined under section 6621 of the Internal Revenue Code of 1986 and compounded daily) from January 1 of the following calendar year to a date to be determined by the Secretary concerned. Such date may precede the date of the refund check by not more than 30 days, whether or not such refund check is accepted by the taxpayer after tender of such check to the taxpayer. The acceptance of such check shall be without prejudice to any right of the taxpayer to claim any additional payment and interest thereon.  
(d)SurvivorsIn the case of a qualifying Indian veteran who is deceased, the Secretary concerned shall make a payment under this section, upon receipt of an application under subsection (e), in the same manner as specified in section 1477 of title 10, United States Code, for the payment of a death gratuity under section 1475 or 1476 of such title.  
(e)ApplicationsA person seeking a payment under this section shall submit to the Secretary concerned an application for such payment. Any such application shall be in such form and shall include such information as the Secretary may require, including information attesting to the status of such person as a Indian and attesting to the domicile of such person, while a member of the uniformed services, in Indian country. Such application shall also include the applicant’s attestation that the amount of State income tax withholding for which the application is submitted has not previously been recovered by that person from the relevant State. 
(f)FundingPayments under this section shall be made from amounts appropriated or otherwise made available for such purpose in appropriations Acts. There is authorized to be appropriated for the purposes of this section the amount of $5,000,000. 
(g)Recovery from StatesWhen the Secretary concerned makes a payment under this section to any person, the United States shall become subrogated to any claim of that person against a State for the amount so paid, and the Secretary shall seek to recover from that State the amount (including interest) so paid. The Secretary shall have the right to recover such amount, by offset, from any amount otherwise payable by the Secretary to that State under any other program or activity. 
(h)DefinitionsIn this section: 
(1)Secretary concernedThe term Secretary concerned has the meaning given that term in section 101 of title 37, United States Code. 
(2)Uniformed servicesThe term uniformed services has the meaning given that term in section 101 of title 37, United States Code. 
(3)Indian countryThe term Indian country has the meaning given that term in subsections (a) and (b) of section 1151 of title 18, United States Code.  
 
